DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1- A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/13/2021 has been entered. Claims 1-5, 9-10, 14, 17-25 remain pending in the application..

Examiner’s Amendment
	2- An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney J. Benns (Reg. No. 53983) on 04/23/2021.

The application has been amended as follows: 
Claims 17-21. (Currently Cancelled).



Response to Arguments
3- As for the 35 USC § 112, 102 and 103 rejections, the Applicants' arguments, and amendments to the claims are found persuasive, thusly overcoming all the indefiniteness, novelty and obviousness rejections.

 Allowable Subject Matter

4- Claims 1-5, 9-10, 14 and 22-25 are allowed. 
The following is an examiner's statement of reasons for allowance:
As to amended claims 1 and 22, the prior art of record, taken either alone or in combination, fails to disclose or render obvious an apparatus wherein:
An optical metrology device embodied as a laser tracker configured for continuous tracking of an object, the optical metrology device having a rangefinder for determining a change in distance to the object using an interferometer for generating an interferometer output variable for respective distances to the object, comprising: 
a tunable laser diode …wherein initially a dependence of the emission wavelength as function of the at least one tuning parameter is unknown;
an interferometer detector configured to detect at least part of the laser beam…; 
an absorption medium for stabilizing the emission wavelength of the tunable laser diode; 

a memory providing for a specific wavelength range a known absorption spectrum of the absorption medium, the known absorption spectrum specifying respective absorption lines for laser radiation interacting with the absorption medium; and 
a control and evaluation unit configured to carry out a calibration mode …;
wherein, in the calibration mode: the emission wavelength of the laser beam is varied… such that the emission wavelength of the tunable laser diode crosses at least two absorption lines of the absorption medium… thereby an absorption spectrum of the absorption medium for at least a part of the Page 2 of 16\Responsive to Office Action mailed Jan. 13, 2021specific wavelength range that comprises the at least two absorption lines of the absorption medium is measured by the photodetector as a function of the at least one tuning parameter; 
a matching of the measured absorption spectrum as a whole and the known absorption spectrum of the absorption medium is identified in such a way… and on the basis of the matching, a wavelength is assigned to the measured absorption spectrum of the absorption medium and the dependence of the emission wavelength as function of the at least one tuning parameter is determined, based thereon
or 
(claim 22) wherein the optical metrology device comprises a base, a support, and a targeting component for emitting a laser beam, wherein the support is disposed rotatable relative to the base about a pivot axis defined by the base, the targeting component is disposed on the support in such a way that the targeting component can be pivoted relative to the support about an inclination axis, and an alignment of the targeting component about the pivot axis and the inclination axis provides alignment of the laser beam onto an object, wherein the optical metrology device is configured to determine a propagation direction of the laser beam, the optical metrology device is further configured for continuous tracking of the object by means of a tracking beam…
 
in combination with the rest of the limitations of the instant claim.

The closest prior art found that pertains to the invention, with emphasis added, is Koda, Jensen and Goodwin . However, the prior art fail to teach, suggest or render obvious the entire invention as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion

The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure (See attached notice of references.)


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571)272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Mohamed K AMARA/
Primary Examiner, Art Unit 2886